Letton, J.
The only issue presented is whether a sufficient number *780of bona, fide resident, freeholders of “K” township, in Seward county, had signed the petition of the applicant before tbe license was granted by the county board.
At the time tbe petition was filed there were 113 resident, freeholders in the township. In tbe abstract prepared by appellant only 55 names are shown as having been signed to the petition, but the additional abstract of appellee shows there were 79 names appended. Appellant contends that, since 55 is not a majority of the resident freeholders, the hoard had no authority to act. If the proof sustained him the law is clearly with him. Maxwell v. Reisdorf, 90 Neb. 374. The record shows that a number of the persons whose names appear upon the petition signed their names thereto after it was filed, but there is absolutely no proof that the requisite number of names were not upon the petition before it was filed or before the first publication of the'notice of the applicant.
Since there is nothing to show that the requisite number of.names of qualified signers did not appear upon the petition before the filing thereof or before the publication of the notice, the district court did not err, and its judgment is, therefore,
Affirmed.